DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 10/25/2021 has been entered. 
The rejection of claims 12-13 and 20-21 under 35 U.S.C 112(d) is withdrawn in view of the following examiner’s amendment. 
Claims 1-21 are pending of which claim 1 is independent claims.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Chihhuai Chiu (Reg. No. 75,299) on 11/09/2021. The application has been amended as follows: 
In the claims: 
Please amend claims 12-13 and 20-21 as follows:
--

Claim 12:
12. 	(Cancelled)	

Claim 13:
13. 	(Currently Amended)	A non-transitory computer readable medium comprising instructions which, when executed by a computer, cause the computer to carry out a method for introducing logbook for monitoring activity of a database server administrator in an Enterprise Resource Planning (ERP) system, said method comprising:
logging by the database server administrator with an administrator password;
determining whether the administrator password is correct;
said method is characterized by further comprising:
when the administrator password is incorrect, recovering the administrator password by using a serial Number of the ERP Application or by using an emergency token, and 
recording the recovery in the logbook at the database server; and
when the administrator password is correct, accessing to the database server with two-factor authentication, wherein the access to the database server is managed by an ERP application with usage restriction, and said usage restriction comprises that the ERP application does not include disabling the logbook at the database server;
wherein said two-factor authentication comprises: 
a first factor which is known and selectable by end users only; and
a second factor which is managed by the ERP application only, so as to prevent a direct database access with any vendor or third-party tool.

Claim 20:
20. 	(Cancelled)	

Claim 21:
21. 	(Currently Amended)	A non-transitory computer readable medium comprising instructions which, when executed by a computer, cause the computer to carry out a method for introducing logbook for monitoring activity of a database server administrator in an Enterprise Resource Planning (ERP) system, said method comprising:
logging by the database server administrator with an administrator password;
determining whether the administrator password is correct;
said method is characterized by further comprising:
when the administrator password is incorrect, recovering the administrator password by using a serial Number of the ERP Application or by using an emergency token, and 
recording the recovery in the logbook at the database server; and
when the administrator password is correct, accessing to the database server with two-factor authentication, wherein the access to the database server is managed by an ERP application with usage restriction, and said usage restriction comprises that the ERP application does not include disabling the logbook at the database server;
wherein said two-factor authentication comprises: 
a first factor which is known and selectable by end users only; 
a second factor which is managed by the ERP application only, so as to prevent a direct database access with any vendor or third-party tool;
logging by an application administrator or user with an application-specific password to the ERP application;
connecting login information with two-factor authentication by a login handler;
determining whether the application-specific password is correct; and
when the application-specific password is correct, accessing to the ERP application.


--------------------------------------END OF EXAMINER’S AMENDMENT----------------------------

Allowable Subject Matter
Claims 1-11, 13-19 and 21 are allowed.  
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.